   4:21-cv-03105-JMG-CRZ Doc # 15 Filed: 08/02/21 Page 1 of 1 - Page ID # 39




                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

CARALYN FRIEDLY, Individually and on
Behalf of All Others Similarly Situated;
                                                           4:21CV3105
                   Plaintiff,

      vs.                                                     ORDER

UNION BANK AND TRUST COMPANY,

                   Defendant.



      After conferring with counsel, and with their approval,

      IT IS ORDERED:

       1)     Plaintiff’s motion for conditional certification of an opt-in class shall
be filed on or before September 3, 2021. No other case progression deadlines
will be set at this time. Discovery is stayed pending further order of the court.


      2)     A conference to discuss the parties’ interest in early settlement or a
case progression schedule will be held with the undersigned magistrate judge on
December 21, 2021 at 11:00 a.m. The parties shall use the conferencing
information assigned to this case to participate.


      Dated this 2nd day of August, 2021.

                                              BY THE COURT:

                                              s/ Cheryl R. Zwart
                                              United States Magistrate Judge
